DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 16-17 and 19-20 are rejected while claim 18 is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horimoto (U.S. Patent No. 5,857,713).
	Claim 16, Horimoto discloses:
A fitting assembly (see Fig. 4) for fluid device connecting a first fluid device with a second fluid device, comprising: 
a first port (considered as 5 in Fig. 4) being annular, installed at integrated with a casing (considered as 3 in Fig. 4) of the first fluid device, connected with a first fluid channel of the first fluid device, and 
an outer periphery of the first port including a first thread (see annotated Fig. 4 below); 
a second port (it is inherent that both first and second fluid device are identical; see Col. 2, Lines 1-4) being annular, installed at integrated with a casing of the second fluid device, and connected with a second fluid channel of the second fluid device, and 
an outer periphery of the second port including a second thread (it is inherent that both first and second fluid device are identical; see Col. 2, Lines 1-4); 
a first annular member installed at the first port and having a first coupler (see annotated Fig. 4), 
an inner periphery of the first annular member including a third thread (see annotated Fig. 4) configured to engage the first thread (see annotated Fig. 4); 
a second annular member (see annotated Fig. 4) installed at the second port (see Col. 2, Lines 1-4, where both first and second fluid devices are identical) and having a second coupler (see annotated Fig. 4) coupled with the first coupler to fix the second annular member to the first annular member (it is inherent that both first and second coupler fix to one another), 
an inner periphery of the second annular member including a fourth thread (see Col. 2, Lines 1-4, where both first and second fluid devices are identical) configured to engage the second thread (it is inherent that the fourth thread would engage the second thread); and 
a connector (considered as 6 in Fig. 4; for naming purposes of the rejection, the “sealing members” is being referred to as the “connector” in the claims) installed between the first port and the second port (see Fig. 4, where the connector is installed between both first and second port), sealing a gap between the connector and the first port (see annotated Fig. 4), and sealing a gap between the connector and the second port (it is inherent that the connector would seal the gap at both the first and second port when the connector is considered as the combination of both sealing members in the first and second port; in this case, the connector is being considered as the combination of both sealing members).


    PNG
    media_image1.png
    674
    936
    media_image1.png
    Greyscale


Claim 17, Horimoto discloses:
The fitting assembly according to claim 16, wherein: 
the first annular member includes: 
a first body (see annotated Fig. 4 above hereinafter) placed on an outer periphery of the first port and fixed to the first port (see annotated Fig. 4); and 4Application No. 16/608,402 Reply to Office Action of February 4, 2022 
a first hook (considered as 8 on the right side in Fig. 4) installed at the first body, protruding to an axial direction of the first annular member (see Fig. 4, where the hook protrudes in the axial direction), and bendable with respect to the first body (it is inherent that the hook would be bendable; see Fig. 5 for illustrative purposes, where the material of the hook would be bendable due to element 30 acting as a spring); 
the second annular member includes: 
a second body (see annotated Fig. 4) placed on an outer periphery of the second port and fixed to the second port (see the first body as a reference); and 
a second hook (considered as 8 on the left side in Fig. 4) or a hook rest facing the first hook and to be coupled with the first hook (it is inherent the first and second hook will couple to each other), 
the second hook or the hook rest installed at the second body (see Fig. 4, where the hook is installed at the second body) and protruding to an axial direction (see Fig. 4, where the second hook protrudes in an axial direction) of the second annular member; and 
the first annular member and the second annular member are inhibited from separating from each other when the first hook is coupled with the second hook or the hook rest (see Col. 5, Lines 32-38).

	Claim 19, Horimoto discloses:
The fitting assembly according to claim 16, wherein the first port and the second port are arranged coaxially and connected with each other only through the connector (see Fig. 4, where the connector is in-between both the first and second port and thus connecting both of them).

	Claim 20, Horimoto discloses:
The fitting assembly according to claim 16, wherein the connector includes an extending portion (see annotated Fig. 4) that is between and separated from both the first port and the second port (see annotated Fig. 4, where the extending portion is between the first and second port and is separated from both the first and second port such that it is not in the annular groove of the first or second port). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uraya Tetsuo (JP-2568470) discloses a similar device to Sherer except that it is known for the first port to be directly connected to the first annular member via threads. Sherer in view of Uraya would be the second best reference. 
Overath et al (U.S. Patent No. 4,619,470) discloses that it is known to either use a “connector” as a single piece (see Fig. 3) or a dual piece (see Fig. 2) component. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679